El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
Mediante contrato privado otorgado el 1ro. de octubre de 1956 José R. Santiago y Tomás Casiano constituyeron una sociedad denominada “Tropical Garden” para operar *738una cafetería del mismo nombre situada en el Centro Co-mercial del Caserío Lloréns Torres. Santiago sería el socio capitalista y Casiano el industrial. Éste sería el adminis-trador del negocio y todas las operaciones se harían a su nombre incluyendo el arrendamiento del local propiedad de la Autoridad sobre Hogares. Recibiría el 30% de los be-neficios y el socio capitalista el otro 70%. Al venderse o liquidarse el negocio la totalidad del capital recobrado per-tenecería exclusivamente al socio capitalista, Sr. Santiago. (1)
Cerca de un año después de estar operando el negocio decidieron venderlo. El comerciante Salvador E. Suazo in-teresó comprarlo y al efecto se entrevistó con el socio industrial y administrador del negocio, Sr. Casiano. Suazo vio que las patentes figuraban a nombre de Casiano y comprobó además en la Autoridad Sobre Hogares que Casiano era el arrendatario del local. A los fines de la negociación, Ca-siano llevó siempre a Suazo donde Juan A. Santiago, her-mano y representante del socio capitalista en la concerta-ción del contrato de compraventa.
En 28 de septiembre de 1957, José R. Santiago vendió el negocio a Suazo por la suma de $10,000. Este precio in-cluía tanto el valor del mobiliario y equipo como el uso del local. En esa misma fecha y para pagar el precio de la compraventa, Suazo, por sí y como apoderado de su esposa suscribió y entregó al vendedor Santiago un pagaré al por-tador por la suma de $10,000, con intereses al 8% anual, más $1,000, para costas y honorarios de abogado, garanti-zado el mismo hipotecariamente sobre un inmueble sito en Guaynabo. En la misma fecha del otorgamiento del refe-rido pagaré hipotecario, Suazo pagó al vendedor la suma *739de $1,000, expidiéndole éste dos recibos por $500 cada uno cuyo texto es como sigue:
“Recibí del Sr. Salvador E. Suazo la cantidad de Quinientos Dólares ($500.00) para abonar al pagaré hipotecario de Diez Mil Dólares ($10,000.00) constituido según Escritura Núm. 189 del 28 de septiembre de 1957 ante el Ledo. José Quiñones Elias.
“Santurce, Puerto Rico, a 1ro. de octubre de 1957.
“José R. Santiago
“Por: .

“Juan A. Santiago

“Conforme:
“(Fdo.) S. E. Suazo
“Testigo.
“(Fdo.) Carmen S. de Pérez

“Carmen S. de Pérez”

Las conversaciones y las transacciones se realizaron siempre en la oficina de José R. Santiago, hermano del ven-dedor.
Suazo tomó posesión material del negocio y comenzó a explotarlo. Eventualmente logró que la Autoridad sobre Hogares le transfiriera el contrato de arrendamiento del local. Aparentemente el negocio no era lucrativo y durante unos nueve meses dejó de pagar el canon de arrendamiento del local. (2) Tampoco pagó los intereses sobre los $9,000 que adeudaba a Santiago.
Así las cosas Suazo convino con la Autoridad sobre Ho-gares que ésta se hiciera cargo del negocio y que cobrara la deuda por concepto de cánones de arrendamiento del pro-ducto de la venta del equipo y mobiliario. Fue vendido dicho equipo y mobiliario en la suma de $2,700, de la cual la Autoridad sobre Hogares cobró $2,034 que se le adeudaban en concepto de cánones de arrendamiento y la diferencia- de $666 fue entregada a Suazo.
*740En- junio , de 1958, José R. Santiago instó acción contra Suazo sobre ejecución de hipoteca por la vía ordinaria. En virtud de una cláusula de vencimiento acelerado que con-tenía la escritura de hipoteca, (3) reclamó los $9,000 de principal, $560 de intereses vencidos desde octubre 1 de 1957 y $1,000 convenidos para costas, gastos y honorarios de abo-gado.
El demandado Suazo contestó aceptando el hecho del otorgamiento del pagaré hipotecario y que el demandante fuera su tenedor pero negó que éste lo hubiera adquirido por justa o suficiente causa. Negó además que adeudara- la cantidad reclamada como intereses. Finalmente estableció una reconvención alegando que él había comprado el nego-cio “Tropical Garden” a un hermano del demandante por la suma de $10,000 que se comprometió a pagar el día 28 de septiembre de 1959, garantizando con un pagaré hipoteca-rio y
“2 — Que dicho demandado compró dicho negocio y firmó la obligación por error, dolo y falsedad, ya que desconocía que dicho' negocio era propiedad de Tomás Casiano, a nombre de quien aparecen las patentes municipales e insulares así como el contrato de arrendamiento celebrado con la Autoridad de Ho-gares de P. R.
. “3 — Que el demandado, a pesar de sus múltiples gestiones, no ha podido conseguir se traspasen dichas patentes a su nom-bre, ni ha obtenido el dominio absoluto del mismo, y que dicho defecto era conocido del vendedor y del demandante y desco-nocido para el comprador'.
“4 — Que el demandado tiene el fundado temor de ser per-turbado en la posesión y dominio de la cosa comprada, o por una acción reivindicatoría por parte del señor Tomás Casiano.”
Celebrado el juicio, donde quedaron establecidos los he-chos que hemos relatado al comienzo de esta opinión, el tribunal de instancia dictó sentencia declarando sin lugar la *741demanda y con lugar la reconvención. En su consecuencia decretó la cancelación del pagaré hipotecario y de la corres-pondiente inscripción de la hipoteca en el Registro de la Pro-piedad y además ordenó al demandante restituir al deman-dado los $1,000 que éste abonó al precio de venta, menos los $666 que dicho demandado retuvo del precio de venta del mobiliario y equipo.
El tribunal sentenciador resolvió que el contrato de com-praventa celebrado entre el demandante y el demandado era nulo e inexistente porque no siendo el demandante dueño del contrato de arrendamiento del local, no podía venderlo, siendo ilícita esa parte del objeto del contrato. Resolvió ade-más que como la ilicitud de uno de los objetos del contrato se debió a la culpa del demandante, era de aplicación lo dispuesto en 31 L.P.R.A. see. 3517, inciso 2, en relación con lo dis-puesto en la see. 3514.
Algunas de las conclusiones de hecho que errónea-mente formuló el tribunal a quo dieron base a las determi-naciones de derecho en que descansa la sentencia dictada por dicho tribunal. La conclusión de hecho número 6, reza así:
“6. — La sociedad entre el demandante y Casiano fue aparentemente liquidada antes de que el primero ven-diera al segundo, sin que la liquidación arrojara bene-ficios. (4) Sin embargo, el demandante ocultó al deman-*742dado que Casiano era el arrendatario del local. Tam-poco le informó que las patentes estaban a nombre de Ca-siano.”
El escolio (4) insertado en dicha conclusión dice: “Tam-bién es aparente que el valor del derecho de uso del local no fue considerado como parte del activo sujeto a liquidación.”
Si se examina la transcripción de la evidencia se verá que. estas conclusiones no están sostenidas por la prueba. El único testigo que declaró sobre la liquidación de la so-ciedad existente entre el demandante Santiago y Casiano fue el propio demandante. Copiamos del récord la parte pertinente de su testimonio:
“P. ¿El' señor Casiano lo ha requerido a usted para que liquide ese negocio en alguna forma?
“R. No, señor.
“P. ¿Para que haga la liquidación de su sociedad?
“R. La sociedad se liquidó.
“P. ¿Se liquidó?
“R. Sí, señor.
“P. ¿Y se liquidó cuánto tiempo antes de la transacción con el señor Suazo ?
“R. La sociedad se liquidó al tiempo de la venta.
“P. ¿Ah? ¿Para el mismo tiempo de la venta?
“R. Al efectuarse la venta se liquidó la sociedad.
“P. ¿Entonces al efectuarse la venta estaban presentes su hermano, el señor Suazo, y el señor Casiano?
“R. Así creo yo.
*743“P. ¿Y en qué consistió la liquidación con respecto al señor Casiano?
“R. Tendría que explicar yo el arreglo que había con el se-ñor Casiano.
“P. ¿Cuál fue el arreglo? El Señor Tomás Casiano es la persona q.ue está frente al negocio. Las patentes están a nom-bre de él. El contrato de arrendamiento también está a nom-bre de él. Usted dice que cuando se hizo el negocio con el se-ñor Suazo, y se otorgó la escritura, todavía usted era socio del señor Tomás Casiano. Mi pregunta es en qué forma se le li-quidó al señor Casiano.
“R. Como no hubo beneficios... El señor Casiano, el arre-glo que tenía conmigo, es que si había beneficios él percibiría treinta por ciento de los beneficios. Como no hubo beneficios no se le pudo liquidar. O sea, se liquidó, pero no le pudo tocar ninguna cantidad.
“P. ¿Entonces eso significaría treinta por ciento de los diez mil dólares?
“R. Es que no hubo beneficios.
“P. ¿Y los diez mil dólares?
“R. Yo puedo probar que la inversión allí era mayor de diez mil dólares.
“P. Pero ustedes habían acordado que el precio era diez mil dólares.
“R. Eso era parte de la inversión que yo hacía.” (T.E. págs. 15-16.)
En cuanto a que el demandante ocultó al demandado que Casiano era el arrendatario del solar y que tampoco le in-formó que las patentes estaban a nombre de Casiano, la evi-dencia en conjunto demuestra que esa conclusión no encuen-tra base razonable en la prueba. Difícil, es creer que un comerciante que va a invertir una suma de $10,000 en la compra de un negocio de cafetería en explotación, realice el negocio sin enterarse de quién es el dueño del negocio, quién el arrendatario del local en que opera y a nombre de quién figuran las patentes exigidas por la ley para la explo-tación de dicho negocio. De ahí que el demandado Suazo se expresara sobre esos extremos en la siguiente forma:
*744“P. ¿Al usted hacer la transacción se cercioró usted del nombre a quien figuraba esa cafetería?
“R. No, señor.
“P. ¿De qué era el negocio?
“R. Una cafetería, y tenía también licores, cigarrillos y esas cosas.
“P. ¿Vio usted las patentes?
“R. Sí, señor.
“P. ¿Tenía ese negocio patentes de licores y cigarrillos?
“R. Sí, señor, las tenía. Tenía patentes municipal y es-tatal.
“P. ¿A nombre de quien figuraban esas patentes?
“R. A nombre de Tomás Casiano Morales todas.
“P. ¿Antes de hacer el negoció usted, de compraventa de ese negocio, averiguó usted algo en alguna forma en relación con el local donde operaba ese negocio?
“R. No, señor.
“P. ¿No se enteró sobre a quién se le pagaba el local?
“R. Porque el señor Tomás Casiano me dijo que estaba el local a nombre de él, fuimos a la Autoridad de Hogares, y es-taba a su nombre.
“P. ¿Entonces hizo usted la gestión de averiguar eso?
“R. Sí, señor.
“P. ¿Cómo entonces dijo antes que no?
“R. ¡Ah! Sí, señor. Se hizo, sí, señor.
“Juez: .
“P. ¿Antes de hacerse el negocio sabía usted o no sabía q.ue las patentes estaban a nombre de Tomás Casiano?
“R. No, señor.
“P. ¿No lo sabía?
“R. No.
“Demandado:
“P. ¿Qué?
“R. Que no sabía que las patentes estaban a nombre de 'Tomás Casiano Morales. Hice el negocio con él y natural-mente, me llevó donde el señor Juan Angel. Hablamos del negocio y me dijo él que el señor...” (T.E. págs. 26 y 27.)
A la única conclusión que se puede llegar es que Suazo sabía, al momento de formalizar el contrato de compraventa que Casiano figuraba como el arrendatario del local y que las patentes se habían expedido también a su nombre.
*745Tampoco hay base en la prueba para la inferencia de que también “es aparente que el valor del derecho de uso del local no fue considerado como parte del activo sujeto a liqui-dación”. En el contrato de sociedad, Casiano figuraba como un socio industrial. No hizo aportación alguna a dicha so-ciedad, con excepción de su trabajo. Se acordó que Casiano figurara como arrendatario del local, por la razón de que Santiago no cualificaba para ello y asimismo se acordó que las patentes figuraran a nombre de Casiano. Mas esto no significa que Casiano fuera el dueño del derecho de uso de dicho local, o sea, el dueño del contrato de arrendamiento. Así lo entendieron las partes y el propio Casiano cuando se formalizó el contrato de compraventa. Suazo sabía que exis-tía una sociedad entre Santiago y Casiano o que por lo me-nos existían relaciones entre ellos respecto a la explotación de la cafetería. Al formalizarse el contrato, Suazo entró en la posesión material del local. Casiano no hizo resisten-cia a ello y nada exigió en ese momento a Suazo. Éste co-menzó a pagar los cánones de arrendamiento aunque todavía figuraba Casiano como arrendatario. Y ya hemos visto que la venta del negocio incluía la cesión del arrendamiento que estaba sujeto a la condición de que la Autoridad sobre Ho-gares la aceptara. Por otro lado es inconcebible que Suazo comprara la cafetería para explotarla y que no incluyera en el contrato la cesión del arrendamiento del local. Y como cuestión de hecho cuando la arrendataria se avino a trans-ferir el arrendamiento a Suazo, éste nada pagó a Casiano.
Hubo pues un contrato de compraventa con todos los requisitos exigidos por la ley. Art. 1213 del Código Civil (31 L.P.R.A. see. 3991). No era por tanto, nulo e inexis-tente, según resolvió el tribunal de instancia. Ni el consen-timiento, ni la causa del contrato en discusión adolecen de vicio alguno. Hubo una causa láeita y el consentimiento prestado por el comprador Suazo no se prestó por error so-bre la sustancia del objeto del contrato, según alega el recu-rrido. Repetimos que Suazo sabía que él Casiano figuraba *746como arrendatario del local donde estaba establecido el ne-gocio. Sin embargo compró al demandante Santiago y a éste entregó el pagaré hipotecario que garantizaba el precio de venta y además le abonó $1,000, recibiendo un recibo de Santiago que Suazo firmó expresando por escrito su con-formidad.
Aun suponiendo que el hecho de que el arrenda-miento del local figurara a nombre de Casiano produjera un vicio en parte del objeto del contrato que pudiera producir su anulabilidad, Suazo, con sus actuaciones, lo ratificó total-mente. Basta recordar que Suazo 1) pagó los primeros cá-nones de arrendamiento a nombre de Tomás Casiano, 2) que posteriormente se le transfirió el contrato de arrendamiento, 3) que dio su conformidad para que el negocio se vendiera, 4) que con el producto de la venta pagó una deuda a la Autoridad sobre Hogares, deuda ésta que Suazo asumió como arrendatario del local, y 5) que se apropió como dueño del remanente del producto de la venta del negocio, todo ello sin la intervención del vendedor y aun después que (según de-claró Suazo) surgieron inconvenientes con motivo de figurar Casiano como arrendatario del local. Arts. 1263 y 1264 del Código Civil (31 L.P.R.A., sees. 3522 y 3523). En vista de estos hechos, lo menos que podría decirse es que Suazo estaba impedido de atacar la validez del contrato de compraventa. Cf. González v. Sucn. Díaz, 69 D.P.R. 643; García v. Central Alianza, 69 D.P.R. 910; Campos v. Central Cambalache, 64 D.P.R. 58; Amy Ramú v. Sucn. Verges, 37 D.P.R. 49.

Es innecesario extendernos más en esta opinión. La sen-tencia dictada por el tribunal a quo es errónea y debe revo-carse, dictándose en su lugar otra declarando con lugar la demanda y sin lugar la reconvención.


 En 15 de junio de 1956 la Autoridad Municipal Sobre Hogares de la Capital había dado en arrendamiento a Casiano el local para la explotación de la cafetería. La razón para que Casiano figurara como arrendatario era que el socio capitalista no cualificaba para ello.


 Esta deuda incluía cánones correspondientes a meses anteriores y meses posteriores a la fecha en que el contrato de arrendamiento se transfirió a nombre de Suazo.


Fué condición expresa del contrato de hipoteca, lo siguiente:
“La falta de pago de tres mesadas de intereses consecutivas, dará derecho al acreedor a declarar vencida la hipoteca.”


Suazo declaró:
“P. ¿El primero de octubre, en la creencia de que el negocio era del señor Casiano como usted ha afirmado, usted le entregó a Juan Angel Santiago mil dólares?
“R. Sí, señor.
“P. ¿Y cómo usted explica eso?
“R. Porque para todas las cosas más o menos Casiano hacía ver que le debía o que tenía un negocio o una sociedad con el señor Juan Angel Santiago; y se hacía todo en la oficina del señor Santiago.
“P. Mostrándole estos recibos...
“R. Admito esto, que le di estos mil dólares.
“P. Fíjese en la firma.
“R. Sí, señor.
“P. ¿Dice o no dice, ‘José R. Santiago por Juan. Angel Santiago’?
*742“Demandado: El documento habla por sí mismo, señor Juez.
“Demandante: Sí, exactamente. No tiene que contestar el testigo si no desea.
“Testigo :
“Sí, yo lo ñrmé.
“P. ¿Y eso prueba lo que dice ahí?
“R. Sí, señor. Yo le di a él los mil dólares.
“P. ¿Sabía usted en ese momento si ese negocio era del señor José R. Santiago?
“R. No, señor. En ningún momento lo sabía.
“P. ¿Sin embargo se firmaron estos recibos en esa forma?
“R. Sí, yo admito eso. Yo di los dos mil dólares y seguí cami-nando. Admito eso.” (T.E. págs. 38 y 39.)